No error of law is complained of. The evidence amply supported the verdict. The defendant, a man, was charged with assault with intent to murder by beating a woman with his fists and setting her on fire. The evidence for the State showed that he beat her into insensibility, and that when she regained her senses she found herself tied to a stump and her clothes on fire. She was found by witnesses practically insensible, burned, and with most of her clothes burned off.
Judgment affirmed. Broyles, C. J., and MacIntyre,J., concur.
                        DECIDED JANUARY 18, 1940.